Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was improvidently granted.1
The appeal is dismissed.

 We granted the plaintiffs petition for certification to appeal from the judgment of the Appellate Court, Nelson v. Deb’s, Inc., 45 Conn. App. 909, 698 A.2d 309 (1997), limited to the following issue: “Did the Appellate Court correctly affirm that the claimant was an independant contractor based on a document that purported to be an amendment to the employment contract, which document was submitted into evidence over the objection of the claimant without identification or authentication evidence when the claimant denied that she was a party to the amendment?” Nelson v. Deb’s, Inc., 242 Conn. 912, 697 A.2d 366 (1997).